Name: Commission Regulation (EC) NoÃ 1240/2008 of 10Ã December 2008 amending Council Regulation (EC) NoÃ 560/2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te dÃ¢ Ivoire
 Type: Regulation
 Subject Matter: Africa;  international affairs;  civil law;  free movement of capital
 Date Published: nan

 12.12.2008 EN Official Journal of the European Union L 334/60 COMMISSION REGULATION (EC) No 1240/2008 of 10 December 2008 amending Council Regulation (EC) No 560/2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te dIvoire THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 560/2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te dIvoire (1), and in particular Article 11(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 560/2005 lists the natural and legal persons and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 18 December 2006 and on 21 October 2008, the Sanctions Committee of the United Nations Security Council decided to amend the list of natural persons to whom the freezing of funds and economic resources should apply, by completing the information concerning persons already listed. Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 560/2005 is hereby replaced as set out by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 2008. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 95, 14.4.2005, p. 1. ANNEX ANNEX I List of natural or legal persons or entities referred to in Articles 2, 4 and 7 (1) Charles BlÃ © GoudÃ © (alias GbapÃ © Zadi). Address: Bloc P 170, Yopougon Selmer, CÃ ´te dIvoire, (b) Hotel Ivoire, Abidjan, Cocody, CÃ ´te dIvoire. Date of birth: 1.1.1972. Place of birth: (a) GuibÃ ©roua (Gagnoa), CÃ ´te d'Ivoire, (b) Niagbrahio/Guiberoua, CÃ ´te d'Ivoire, (c) Guiberoua, CÃ ´te d'Ivoire. Nationality: CÃ ´te dIvoire. Passport No: (a) 04LE66241 (CÃ ´te dIvoire, issued on 10.11.2005, valid until 9.11.2008), (b) AE/088 DH 12 (Diplomatic passport CÃ ´te dIvoire, issued on 20.12.2002, valid until 11.12.2005), (c) 98LC39292 (CÃ ´te dIvoire, issued on 24.11.2000, valid until 23.11.2003). Travel document No: C2310421 (Switzerland, issued on 15.11.2005, valid until 31.12.2005). Other information: (1) Address (a) in 2001, Address (b) as declared in travel document No C2310421; (2) possible alias or title: GÃ ©nÃ ©ral  or GÃ ©nie de kpo ; (3) Leader of COJEP ( Young Patriots ). Repeatedly made public statements advocating violence against United Nations installations and personnel, and against foreigners; direction of and participation in acts of violence by street militias, including beatings, rapes and extrajudicial killings; intimidation of the United Nations, the International Working Group (IWG), the political opposition and independent press; sabotage of international radio stations; obstacle to the action of the IWG, the United Nations Operation in CÃ ´te dIvoire, (UNOCI), the French Forces and to the peace process as defined by UN Resolution 1643 (2005). (2) EugÃ ¨ne Ngoran Kouadio DjuÃ ©. Date of birth: (a) 1.1.1966, (b) 20.12.1969. Nationality: CÃ ´te dIvoire. Passport No: 04LE017521 (issued on 10.2.2005, valid until 10.2.2008). Other information: Leader of the Union des Patriotes pour la LibÃ ©ration Totale de la CÃ ´te dIvoire (UPLTCI) . Repeatedly made public statements advocating violence against United Nations installations and personnel, and against foreigners; direction of and participation in acts of violence by street militias, including beatings, rapes and extrajudicial killings; obstacle to the action of IWG, UNOCI, the French forces and to the peace process as defined by UN Resolution 1643 (2005). (3) Martin Kouakou FofiÃ ©. Date of birth: 1.1.1968. Place of birth: Bohi, CÃ ´te dIvoire. Nationality: CÃ ´te dIvoire. Identity card No: (a) 2096927 (Burkina Faso, issued on 17.3.2005), (b) 970860100249 (CÃ ´te dIvoire, issued on 5.8.1997, valid until 5.8.2007). Other information: (a) Burkina Faso Nationality Certificate: CNB N.076 (17.2.2003), Fathers Name: Yao Koffi FofiÃ ©, Mothers Name: Ama Krouama Kossonou; (b) Chief Corporal New Force Commandant, Korhogo Sector. Forces under his command engaged in recruitment of child soldiers, abductions, imposition of forced labour, sexual abuse of women, arbitrary arrests and extra-judicial killings, contrary to human rights conventions and to international humanitarian law; obstacle to the action of the IWG, UNOCI, French Forces and to the peace process as defined by UN Resolution 1643 (2005).